Judgment, Supreme Court, Bronx County, rendered November 7, 1974, convicting defendant after jury trial of robbery in the first degree, grand larceny in the second degree and possession of a weapon as a misdemeanor and possession of a weapon as a felony, unanimously modified, on the law, to reverse the convictions for grand larceny in the second degree and possession of a weapon as a misdemeanor, to vacate the sentences thereon and to dismiss those counts, and otherwise affirmed. Defendant, on the facts of this case, could not have committed the robbery in the first degree without also committing the grand larceny, second degree, and possession of the weapon as a misdemeanor, said counts being inclusory and concurrent. (CPL 300.30, subd 4; 300.40, subd 3, par [b]; People v Grier, 37 NY2d 847, 848; People v Diaz, 56 AD2d 557.) We have examined the other points raised by appellant and find them without merit. Concur— Murphy, P. J., Birns, Evans and Lane, JJ.